Filed 7/14/16 P. v. Dobbs CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B267918

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. BA433839)
         v.

CEDRIC DOBBS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Carol H. Rehm, Jr., Judge. Affirmed.
         Elana Goldstein, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       A jury convicted Cedric Dobbs of second degree robbery and Dobbs admitted
various allegations based upon his prior convictions and prison terms. The trial court
sentenced Dobbs to seven years in prison, consisting of two years for the robbery and five
years for a prior serious felony enhancement. The robbery conviction was based upon a
February 17, 2015 incident at a Home Depot store in Los Angeles. Store security
personnel observed Dobbs placing the store’s merchandise inside a messenger bag. After
Dobbs exited without paying for the merchandise, security personnel attempted to detain
him. He pulled one officer to the ground, then repeatedly kicked, spat at, and attempted
to bite the officer. Dobbs scratched the officer’s hand, leaving a one-inch scar.
       Defendant filed a timely appeal. We appointed counsel to represent him on appeal.
After examination of the record, counsel filed an opening brief raising no issues and
asking this court to independently review the record. On May 11, 2016, we advised
defendant he had 30 days within which to personally submit any contentions or issues he
wished us to consider. To date, we have received no response.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with her responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                     DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                 LUI, J.
We concur:


       ROTHSCHILD, P. J.


       JOHNSON, J.




                                             2